CaseCase: 21-1621   Document:
    4:21-cv-00215-RSB-CLR     27 Page:
                           Document    1 Filed:
                                    1 Filed      07/26/2021
                                            07/26/21 Page 1 of 2




                NOTE: This order is nonprecedential.


        United States Court of Appeals
            for the Federal Circuit
                       ______________________

                    JIMMIE KAYE BUFFKIN,
                           Petitioner

                                  v.

                 DEPARTMENT OF DEFENSE,
                          Respondent
                    ______________________

                             2021-1621
                       ______________________

        Petition for review of an arbitrator’s decision in No. 14-
     03218-3 by Joe M. Harris, Jr.
                       ______________________

        Before O’MALLEY, REYNA, and CHEN, Circuit Judges.
     PER CURIAM.
                             ORDER
         The Department of Defense (“the agency”) responds to
     this court’s May 18, 2021 show cause order and requests
     transfer of the case to the United States District Court for
     the Southern District of Georgia. Jimmie Kaye Buffkin has
     not timely responded.
         Ms. Buffkin appealed her removal from the agency
     through grievance arbitration, where Ms. Buffkin argued
     that she was subject to racial discrimination. After the ar-
     bitrator upheld the agency’s removal action, Ms. Buffkin
CaseCase: 21-1621   Document:
    4:21-cv-00215-RSB-CLR     27 Page:
                           Document    2 Filed:
                                    1 Filed      07/26/2021
                                            07/26/21 Page 2 of 2




     2                                         BUFFKIN   v. DEFENSE



     filed this petition for review. In her Statement Concerning
     Discrimination, Ms. Buffkin indicates that she wishes to
     pursue her discrimination claims. See ECF No. 13 at 3.
         This court does not have authority to decide Ms.
     Buffkin’s case. Although this court possesses jurisdiction
     to review certain arbitrator decisions, see 5 U.S.C.
     § 7121(f); 5 U.S.C. § 7703(b)(1)(A), that jurisdiction is lim-
     ited in a way that applies here: In cases involving discrim-
     ination claims, the appropriate forum for review is the
     district court. See 5 U.S.C. § 7703(b)(2); Perry v. Merit Sys.
     Prot. Bd., 137 S. Ct. 1975, 1985 (2017). When that limita-
     tion applies, this court may transfer a case, under
     28 U.S.C. § 1631, to a court that would have jurisdiction
     over the case, here the Southern District of Georgia.
           Accordingly,
           IT IS ORDERED THAT:
        This petition for review and all filings are transferred
     pursuant to 28 U.S.C. § 1631 to the United States District
     Court for the Southern District of Georgia.
                                      FOR THE COURT

               July 26, 2021          /s/ Peter R. Marksteiner
                   Date               Peter R. Marksteiner
                                      Clerk of Court

     s25
